Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2 March 2022 have been fully considered but they are not persuasive or moot in view of the new grounds of rejection presented herein. 
Applicant has argued that Hocker fails to teach detect that the material container has been secured in a supply station. Hocker teaches that a loader/supply station may be configured to verify a position and orientation of an ink stick cartridge prior to an ink stick identification operation. 0079. 
Applicant has argued that Hocker fails to teach releasing a build material container. Under BRI of the previous claims “releasing” was rather broad, thus locking out read upon the releasing. However, a new grounds of rejection has been added in view of the amended limitation. 
	
Election/Restrictions
Applicant's election of Group I, claims 1-8 with traverse in the reply filed on 2 March 2022 is acknowledged.  The traversal is on the ground(s) that the examiner failed to present why there is lack of unity and there is no serious search burden.  This is not found persuasive because a search/examination burden is not taken into account in PCT restriction practice. Applicant has further argued that comparing the claims to the prior art does not show why there is lack of unity. To the contrary, unity may be showed a priori or a posteriori in PCT restriction practice. See a posteriori restriction compares the claims to the prior art to identify that the claims do not make a contribution (i.e. they are not novel or nonobvious) over the prior art. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claim(s) 1-4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hocker (US 20180001565 A1, hereinafter “Hocker”).

Regarding claim 1, Hocker teaches a method for operating a supply station in a three-dimensional (3D) printer, comprising: 
detecting (Fig. 4, step 415; [0059]), by a processor (control circuit 190/390; 0057, 0059 teaches the control circuit is configured to exchange information with the material sources), that a build material ([0038] teaches the material may be a powder) container has been secured in the supply station; 
in response to the detection (0079 teaches a loader configured to verify a position and orientation of an ink stick prior to an ink stick identification operation; 0089) that the build material container has been secured in the supply station, engaging, by the processor (control circuit 190/390; 0057, 0059), a reading device ([0007] teaches using a reader to scan a material cartridge) with an information chip ([0057] teaches reading an RFID tag) on the build material container to read parameters from the information chip, wherein the parameters read from the information chip include a type ([0127]-[0129]  teaches determining the authenticity of a material or whether the material is counterfeit) of build material in the build material container; and 

Hocker does not explicitly teach releasing, by the processor, the build material container from the supply station. However, Hocker teaches that where there is a failure to authenticate build material a message is sent to a user to fix the failure (0070), which would necessarily require removing a cartridge or build material container if it cannot be used by the additive manufacturing apparatus ([0127]-[0129] also teaches locking out the container if the material is not correct). Therefore, enabling this removal from the supply station by a processor is merely an automation of human activity and is prima facie obvious unless unexpected results are shown. See MPEP 2144.04.III. 

Regarding claim 2, Hocker teaches determining a weight ([1023] teaches determining weight) for the build material container; 
comparing the weight ([1023] teaches deviating from an expected weight) of the build material container (0123 teaches container weight or build material weight) to an expected weight read from the information chip; and 
releasing ([0123] teaches terminating a build event; [0127]-[0129] teaches locking a container or disabling a container for use or reuse so that it must be unlocked to be reloaded) the build material container if ([0127]-[0129]  teaches determining the authenticity of a material and locking it out if the material is not correct) the weight of the build material container does not match the expected weight. 


Regarding claim 3, Hocker teaches 
determining a number of revolutions ([0124] teaches determining the winding of the material around a spool) required to dispense a selected amount of build material from the build material container; 
opening a valve ([0041] teaches authenticating before it reaches the nozzle; [0127]-[0129] teaches locking a container or disabling a container for use or reuse so that it must be unlocked to be reloaded, which involves opening or closing a valve) on the build material container; 
rotating ([0124] teaches removing material from the spool) the build material container for the number of revolutions to dispense the build material; and 
closing ([0124]-[0127] teaches the locking out of a spool if something is wrong as it unwinds) the valve on the build material container.

Regarding claim 4, Hocker teaches the method of claim 3, comprising: 

engaging ([0123] teaches updating weight authentication parameters throughout a build) the reading device with the information chip to write the new weight ([0123] teaches updating weight authentication parameters throughout a build and locking out based on the updated weight) of the build material container.

Regarding claim 7, Hocker teaches the method of claim 1, comprising: 
determining a build material procedure ([0123] teaches identifying counterfeit material) to be taken for the build material container; and 
engaging the reader ([0127]-[0129] teaches locking a container or disabling a container for use or reuse) with the information chip to write the build material procedure to the information chip. 

Regarding claim 8, Hocker teaches the method of claim 1, comprising: 
Engaging ([0075]-[0076]) the reading device with the information chip; 
determining ([0076] teaches automatic selection of an operating mode via the authentication tag) that a build material procedure for the build material container is present on the information chip (0076 teaches an authentication RFID tag used for authentication); and 
. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hocker in view of Zehavi et al. (US 20170072467 A1, hereinafter “Zehavi”) and further in view of Menchik et al. (US 20110289791 A1).

Regarding claim 6, Hocker fails to teach moving a bypass valve to a position to divert recycled build material to a recycle hopper and bypass the build material container.
In the same field of endeavor Zehavi teaches that a powder dispensing system may have multiple valves to divert recycled powder to the appropriate channel or container ([0082]-[0083] teaches the material is diverted based upon the particle size, which is a bypass; 0084 teaches either recycling material or disposing of it; 0085 teaches sending the powder to a first dispenser or a second dispenser). 
Zehavi teaches that using such a system with valves and diverters allows powder of an appropriate size or type to be used in the additive manufacturing process so that powder having quality and properties similar to the powder previously dispensed may be used by the dispensing system ([0082]-[0083]; [0091]-[0092]). 
Hocker and Zehavi fail to teach the valves associated with a cartridge dispenser.
In the same field of endeavor Menchik teaches that powder of different types from different cartridges may be diverted using various valves and switches in order to ensure that the powder is sent to the appropriate location ([0043]; [0046]). --
. 

Claim Objections
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to teach the limitations of claim 5 including opening a valve, rotating the build material container while adding build material to the container, closing the valve, and writing parameters for the build material container including weight of material or recycling status of the material. 
Further, these limitations appear unobvious in view of the limitations of claim 1 of detecting a build material container secured to a supply, engaging a reader to read parameters on the build material container information chip, and releasing the build material container if a material type read from the information chip does not match an expected material type. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742